Title: From Thomas Jefferson to Thomas Mann Randolph, 12 December 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Dec. 12. 1800.

I believe we may consider the election as now decided. letters recieved from Columbia (S.C.) this morning, & dated Dec. 2. which was the day of appointing their electors, announce that the republican ticket carried it by majorities of from 17. to 18. the characters named are firm, & were to elect on the next day. it was intended that one vote should be thrown away from Colo. Burr. it is believed Georgia will withold from him one or two. the votes will stand probably T.J. 73. Burr about 7[0.] mr Adams 65. Pinckney probably lower than that. it is fortunate that some difference will be made between the two highest candidates; because it is said the Feds here held a Caucus & came to a resolution that in the event of their being equal, they would prevent an election which they could have done, by dividing the H. of R.—my tender love to my dear Martha & the little ones. sincere affection to yourself. [Adieu.]
